747 N.W.2d 225 (2008)
Todd DAWSON, Ronald J. Hale, Wilbur Loew, Michael Medore, and Michelle Zainea, Plaintiffs-Appellants,
v.
SECRETARY OF STATE and Department of Treasury, Defendants-Appellees.
Docket No. 133761. COA No. 264103.
Supreme Court of Michigan.
April 23, 2008.
On order of the Court, the application for leave to appeal the March 20, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.